Citation Nr: 0904161	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for thyroid disorder. 

2.  Entitlement to service connection for a kin condition of 
the face, including basal cell carcinoma. 	


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to March 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which in 
pertinent part, denied the benefits sought on appeal.  

The RO, in pertinent part, originally denied the veteran's 
claims in a November 2005 rating decision.  After receiving 
additional evidence regarding the benefits sought on this 
appeal, the RO readjudicated the veteran's claims and issued 
the May 2006 rating decision. 

In a letter received in May 2006, the service organization 
representing the veteran, the Lehigh County Veterans Affairs, 
indicating that they were revoking representation.  As of the 
date of this decision, the veteran has not indicated that he 
wishes to have another representative. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
thyroid disorder and a skin disorder, identified as basal 
cell carcinoma.  As is explained below, the Board finds 
further development is necessary prior to adjudicating the 
veterans claims.

The Board notes that service treatment records and the 
veteran's personnel records are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  [One record (discussed below) reconstructed 
by the Office of the Surgeon General, correlates to the 
veteran's year of service in 1953 while at Camp Lee, 
Petersburg, Virginia.]  In the case where the veteran's 
service medical records are unavailable through no fault of 
his own, a heightened duty exits to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet App. 
365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
this case, VA has attempted to obtain any available records, 
however these attempts were not successful.  

The veteran contends that his thyroid disorder and malignant 
skin disorder, including basal skin carcinoma, were caused by 
or aggravated by his inservice exposure to radiation.  He 
specifically contends that his current disorders are the 
result of radiation treatments he underwent during service 
for treatment of his acne condition.  The veteran claims that 
he received 12 radiation treatments for his acne while in 
service.

The reconstructed service treatment record reveals that the 
veteran was diagnosed with acne vulgaris during service, and 
that the condition was said to have existed prior to his 
entry into active military.  The claims file contains no 
evidence documenting the veteran's claim that he received 
radiation treatment, or any other treatment, for his acne 
during service.  Despite the lack of findings specific to the 
veteran's case, the Board notes that a general search 
conducted on the internet does show that medical 
professionals used radiation treatment in the past to treat 
acne.  Further, a general search also revealed that such 
radiation exposure might result in a thyroid disorder and/or 
types of cell carcinomas, including basal cell carcinoma.  

The file contains a December 2004 private medical record in 
which it is noted that the veteran had damage on his face 
from prior radiation exposure as early as 1947.  The file 
also contains November 1999 and December 2004 private medical 
records that show diagnoses of various malignant skin 
conditions, including basal cell carcinoma on the veteran's 
face, and a September 2005 private medical record that 
contains an impression of multinodular thyroid gland.  None 
of the medical reports indicates whether or not the veteran 
has a disorder related to his reported radiation treatments 
while in service.   

Assuming, arguendo, that the veteran did receive the claimed 
additional radiation exposure while in-service, there is no 
medical opinion that discusses whether the veteran's current 
thyroid disorder and basal skin carcinoma could be caused by 
radiation treatment he received while in service.  RO should 
send the veteran for an examination by an appropriate 
specialist to identify any currently diagnosed conditions 
(currently claimed as thyroid disorder and malignant skin 
condition) and provide a medical opinion as to the likelihood 
any such diagnosed disorders are related to the radiation 
treatment the veteran claimed he received for acne during his 
period of service.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained.  In a March 2006 
statement, the veteran indicated that pertinent medical 
records relating to his malignant skin condition existed 
which were not contained in the case folder.  The veteran 
stated that he was recently diagnosed with a basal cell 
carcinoma on the top of his nose by Dr. Overlender at 1259 
South Cedar Crest Boulevard, Allentown, Pennsylvania 18103-
6206.  The RO should attempt to obtain these records; these 
records could be important in adjudicating the veteran's 
claim. 

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the veteran, the 
RO should ascertain whether there are any 
outstanding records of pertinent medical 
treatment available, and, if so, attempt 
to obtain all identified pertinent medical 
records.  This action should include 
obtaining any pertinent medical records 
pertaining to treatment of the veteran's 
malignant skin conditions from Dr. 
Overlender at 1259 South Cedar Crest 
Boulevard, Allentown, Pennsylvania 18103-
6206. 

2.  The RO should send the veteran another 
VA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, and 
request that the veteran complete this 
form in as much detail as possible.  The 
veteran should be notified of his duty to 
cooperate with VA's attempts to develop 
his claim.  See 38 C.F.R. § 3.159(c).  All 
attempts to secure any outstanding 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO should advise the veteran that 
he could submit alternate evidence to 
support his contentions that service 
connection is warranted for his thyroid 
disorder and basal cell carcinoma.  This 
evidence may take the following forms; 
however, the veteran may submit any other 
evidence he finds appropriate: statements 
from service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the veteran 
may have been treated, especially soon 
after discharge; letters written during 
service; photographs taken during service; 
pharmacy prescription records and 
insurance examinations.

4.  After any available records have been 
obtained, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine whether 
the veteran has a disability, claimed as 
thyroid disorder and/or malignant skin 
condition, likely related to service.  The 
goal of the examination is twofold:  to 
confirm the veteran's current diagnoses; 
and to obtain a medical opinion as to the 
likelihood any diagnosed conditions are 
related to his period of service, 
particularly the radiation treatments he 
reportedly received for an acne condition.  
This medical opinion should include an 
analysis as to the likelihood that the 
veteran received radiation treatment during 
service, and the likelihood that the level 
of any such radiation treatment for acne 
typical at the time the veteran was in 
service could cause or aggravate the 
claimed disabilities. 

In order to achieve this goal, the examiner 
should be asked to review the veteran's 
complete claims file, including service 
treatment records, prior examination 
reports, and a copy of this remand.  The 
examiner should provide a detailed review 
of the veteran's history and current 
complaints pertaining to his claimed 
conditions.  The examiner should perform 
all studies deemed appropriate and set 
forth the findings in detail in the 
examination report.  The RO should make the 
claims file available to the examiner, who 
should review the entire claims file in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.  

Following review of the record and 
examination of the veteran, the examiner 
should be asked to provide a medical 
opinion as to both of the following, and 
their sub-parts:  
(a) DIAGNOSIS  
(i) Does the veteran have a thyroid 
disorder?  
(ii) Does he have any malignant skin 
conditions involving the facial and 
throat areas? 
(b) ETIOLOGY
(i) If thyroid disorder is 
diagnosed, is it at least as likely 
as not (a 50% degree of probability 
or higher) that this condition is 
due to or aggravated by any aspect 
of the veteran's period of service, 
including exposure to radiation 
treatment the veteran may likely 
have received during service for his 
acne, as opposed to any other 
possible cause outside of service?
(ii) If any malignant skin condition 
is diagnosed, is it at least as 
likely as not (a 50% degree of 
probability or higher) that this 
condition is due to or aggravated by 
any aspect of the veteran's period 
of service, including exposure to 
radiation treatment the veteran may 
likely have received during service 
for his acne, as opposed to any 
other possible cause outside of 
service?

5.  After completing the above actions 
identified above, and any other development 
as may be indicated, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including supplying the VA with requested information and 
reporting for any scheduled VA examinations, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

